Citation Nr: 1210234	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.
  
A May 2010 Board decision denied the Veteran's claim seeking service connection for hepatitis C.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the Board's decision for compliance with the instructions within the Joint Motion.

In March 2011, the Board issued a decision which again denied service connection for hepatitis C.  The Veteran appealed this decision to the Court.  In November 2011, based on a Joint Motion, the Court issued an Order remanding the Board's March 2011 decision for additional evidentiary development.

In April 2011, the Veteran filed to reopen his claim seeking entitlement to service connection for residuals of a closed head injury.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for hepatitis C.  

For service connection to be granted for hepatitis C, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show, by competent medical evidence, that there is a relationship between the claimed in-service injury or risk factors and the Veteran's current hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) of November 30, 1998.

The Veteran served on active duty in the Army from September 1989 to June 1994.  His July 1989 enlistment examiantion noted essentially normal findings throughout.  The Veteran's service treatment reports contain no complaint, finding, history, treatment, or diagnosis of hepatitis C, a thyroid condition, or jaundice.  A July 1990 treatment report noted an assessment of pseudofolliculitis barbae.  A September 6, 1990 treatment report noted the Veteran's complaints of neck and lower back pain following a head on motor vehicle accident.  The report listed an assessment of contusion to the right flank/back and strained neck.  Subsequent service treatment records revealed gastrointestinal complaints such as nausea and vomiting in August 1990; on two occasions in March 1991; and once in November 1992. 

A July 1993 medical board examination revealed no abnormalities, including no body marks or tattoos.  The examination report was also silent as to any complaints, findings, or diagnosis of a chronic gastrointestinal condition or hypothyroidism.  On the accompanying medical history report, the Veteran denied having a history of jaundice or hepatitis.  

Post-service VA records obtained by the RO in connection with unrelated claims indicate that the Veteran submitted to a spine examination in September 1996.  At that time, he denied having diarrhea, vomiting, or any symptoms related to the abdomen or digestive system.  Treatment records show that the Veteran was treated for viral infections in May 2000, March 2002, and October 2002.  In August 2005, he complained of nausea and vomiting and was diagnosed with gastroenteritis.

In June 2006, the Veteran tested positive for hepatitis C.  A July 2006 VA treatment report noted that the Veteran denied being an intravenous drug user and did not have a tattoo.  However, he gave a history of receiving a blood transfusion in Korea in 1990.

A September 2006 VA treatment record indicates that the Veteran had recently been diagnosed with hepatitis C incidentally as a result of a physical examination for his job.  The Veteran did not know how he contracted the virus.  He mentioned the 1990 accident, but denied having received any blood transfusions and denied recreational drug use.  He stated that he may have shared razors with other people during service.  

In a November 2006 statement, the Veteran asserted that during service he experienced low grade fevers, nausea, vomiting, and "Jaundice of the Liver that could been [sic] seen through [my] hands (bilateral)."  He also stated that he had a "history of hypothyroid complications" during service and that this condition may have been a precursor to hepatitis C.  He further asserted that these symptoms occurred after the September 1990 motor vehicle accident that took place in South Korea.

In his November 2006 VA Risk Factors for Hepatitis Questionnaire, the Veteran indicated that he had never used intravenous drugs, intranasal cocaine, engaged in high risk sexual activity, or had hemodialysis.  He stated that he had no tattoos or body piercings.  He reported "possibly" sharing razor blades while stationed in field training, and "possibly" receiving a blood transfusion following the September 1990 accident.  The Veteran denied having ever shared toothbrushes or had acupuncture with non-sterile needles.  He also reported having two roommates who worked as morticians.  

In a January 2007 statement, the Veteran indicated that, while stationed in South Korea, he received haircuts from foreign nationals during which he was nicked on the neck by a razor.  He also stated that the razors he used to shave with were not always clean or new.

An October 2007 CT scan of the abdomen revealed no remarkable findings involving the liver.

In a statement attached to the April 2009 646, the Veteran's representative indicated that the Veteran sustained lacerations on his face and back from broken glass as a result of the 1990 accident.  He also noted that the Veteran had dental work done during service.

In accordance with the Joint Motion, the Veteran should be scheduled for a VA examination to determine whether there is a relationship between the Veteran's current hepatitis C and his military service, to include consideration of the risk factors he has identified.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, this case is Remanded for the following:

1.  Afford the Veteran the appropriate VA examination to address the etiology of his current hepatitis C.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  

The VA examiner must list all of the Veteran's reported risk factors for hepatitis C, including any prior to, during, or after his military service. 

Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, along with the actual treatment documented in the Veteran's service treatment records, the examiner is to provide an opinion as to whether the Veteran's diagnosed hepatitis C was caused or aggravated by his military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  A complete rationale for all opinions must be provided.  

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative and an adequate opportunity to respond provided.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



